Per Curiam.
In the case of Grimes v. Bolfield, (Cro. Eliz. 541.) and which is cited as law, by Baron Comyns, (tit. Accord, A. 2.) it was held not to be a good plea of accord and satisfaction to a bond, that a stranger had surrendered a tenement to a plaintiff, in satisfaction of the debt, which he accepted; because the stranger was not privy to the bond; and a satisfaction given by him was not good. If this case be an authority, and it does not appear ever to have been questioned, the plea in the present case is bad, and judgment must be given for the plaintiff.
Judgment for the plaintiff.